Citation Nr: 1531081	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  14-20 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include alcoholism.

2.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1984 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

Recognizing that the scope of a psychiatric disability claim includes any disability that may reasonably be described by a claimant's reported symptoms and other information of record, the Board has broadened the Veteran's May 2013 claim for entitlement to service connection for "alcoholism with depression" to encompass any acquired psychiatric disorder, including alcoholism.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that a May 2015 brief of the Veteran's representative included argument as to the Veteran's service-connection claim relating to hypertension.  A filing of July 2015 also requested that hearing be cancelled with regard the issue of service connection for hypertension.  See July 2015 filing by Veteran's representative.  The hypertension claim is not currently before the Board, as the Veteran did not perfect an appeal as to the claim of entitlement to service connection for hypertension following the issuance of the May 2014 statement of the case.  The Form 9 appeal filed by the Veteran in June 2014 listed only the issues of service connection for a right hip condition and service connection for depression with alcoholism.  The Veteran checked Box 9B on the Form 9 indicating that he had read the statement of the case and was only appealing the issues pertaining to the right hip and the psychiatric disorder including alcoholism.  Hypertension was not listed as an issue that the Veteran wished to appeal.  Accordingly, the hypertension matter is referred to the RO for the appropriate consideration, which may include consideration of whether the claim should be reopened.  

The Veteran indicated in his substantive appeal of June 2014 that he did not wish to appear at a hearing.  In July 2014, he contacted VA by telephone and requested a video hearing.  In September 2014, he submitted a copy of his VA Form 9 concerning the right hip and psychiatric disorder in which he stated that he did not want a hearing.  The Veteran's representative clarified in July 2015 that the Veteran withdrew his request to have a Board hearing.  

It is also noted that, in a May 2014 rating decision, the RO denied a compensable rating for the service-connected disability of right thumb laceration/injury with post-traumatic arthritis and a compensable rating for the service-connected disability of scar, right thumb status laceration/injury (also claimed as right thumb condition).  The Veteran filed a notice of disagreement regarding these issues in June 2014.  According to the electronic Veterans Appeals Control and Locator System (VACOLS), the notice of disagreement was acknowledged by the RO and additional action is pending to include scheduling of a hearing before RO personnel in accordance with the Veteran's request.  See also March 2015 letter from VA on VBMS.  By way of a June 2015 rating decision, the RO also denied a compensable rating for the service-connected disability of hearing loss, left ear; service connection for right ear hearing loss; service connection for type II diabetes mellitus and special monthly compensation based on the need for aid and attendance or housebound status.  The Veteran filed a notice of disagreement as to these issues in June 2015.  VACOLS reflects that the RO has acknowledged receipt of this notice of disagreement and that further action is pending.  As the RO has acknowledged receipt of the notices of disagreement and VACOLS indicates additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the notices of disagreement have been recognized and that additional action is pending, Manlincon is not applicable at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Acquired psychiatric disability, to include alcoholism

The Veteran seeks service connection for "alcoholism with depression."  See Veteran's claim of May 2013.  He contends that a psychiatric condition, which is characterized by depression and alcoholism, was caused by military service.

The Veteran has not been provided with a VA examination with respect to his psychiatric claim.  Four factors determine whether VA's duty to assist requires that a VA medical examination be provided with respect to a claim for benefits: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether evidence establishes that an event, injury, or disease occurred in service, or that a listed disease manifested during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the claimant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See 38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  The third factor has been held to be a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran maintains that he currently suffers from depression.  See November 2014 brief of Veteran's representative.  In June 2010, the Veteran answered "yes" to a form question that asked whether he had experienced "serious depression and serious anxiety or tension within last 30 days unrelated to alcohol or drug use."  See June 2010 VA treatment record.  In January 2014, the Veteran "denied any mental health concerns"  See January 2014 VA treatment record.

The Veteran has not been diagnosed with a psychiatric disability, but a depression "screen" in 2009 was positive.  See December 2009 VA treatment record.  Other depression screens administered to the Veteran by VA have been negative.  See, e.g., VA treatment records of December 2014, February 2014, December 2012, and July 2011.

The Veteran has referred generally to the "stressful nature of being stationed" at his base and his "excessive alcohol intake" during military service.  He states that both alcoholism and depression began during his military service and that these conditions have continued to the present.  See Veteran's statement of February 2013.  He maintains that his "drinking is a trend" that began in service and that he "has not been able to stop."  See Veteran's June 2013 statement.  He has also stated, "The vices I picked up festered over a long period of time without attention.  I clearly began my drinking while in the military when I wasn't ready and have been in a state of depression ever since, and my life has reflected it."  See Veteran's Form 9 appeal of June 2014.

The Veteran does not purport to have abused alcohol during military service due to depression or as a means of self-medicating an in-service injury.  He has stated, "Everyone drank.  We were kind of forced to by the squad leaders.  But it felt great, and I couldn't wait to do it again, which I did.  [W]e drank for any occasion.  It was encouraged."  See Veteran's September 2013 notice of disagreement.

The Veteran tested positively in an "alcohol screen" of December 2009.  See December 2009 VA treatment record.  Otherwise, VA-administered alcohol screens have been negative.  See, e.g., VA treatment records of December 2014, December 2013 (alcohol is "not a problem area for this veteran"), and March 2011.  The Veteran has at times denied alcohol use.  See, e.g., VA treatment records of February 2015 and September 2014.

The Veteran reports current depression and having been depressed since his discharge from military service.  The Veteran claims to have experienced persistent or recurrent symptoms of depression that are associated with his active military service.  The Board will remand for a VA medical examination to determine the nature and likely etiology of the Veteran's claimed psychiatric disorder.  See Duenas v. Principi, 18 Vet. App. 512 (2004).



Right hip disability

The Veteran contends that a right hip disability was caused by military service.  See November 2014 brief of Veteran's representative.  The Veteran has not been afforded a VA examination to determine the nature and likely etiology of the claimed right hip condition.  VA treatment records indicate an assessment of "severe DJD of his right hip" (see VA treatment records of November 2013 and April 2013).  He worked as a wireman in the Army, which required climbing for the installation of telecommunications lines.  See April 2013 VA treatment record.  The Veteran states, "As for my hip, I laid wire lines any and everywhere and fell out of many trees, but of course was told to dust off and move on like a good soldier.  I was young, didn't ask questions, [and] didn't know any better.  I fell out of 10-15 trees, and I believe it took its toll as I got older."  See Veteran's September 2013 notice of disagreement.  

The Veteran has been diagnosed with degenerative arthritis of the right hip and has offered an account of injuring his hip either during training exercises or by falling from trees during service.  In light of the competent evidence of a current right hip disability and an indication that it may be related to an in-service injury, the Board concludes that a VA examination is warranted to determine the nature and etiology of the Veteran's disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims folder any outstanding VA treatment records.

2. Thereafter, schedule the Veteran for an examination as to the nature and etiology of any acquired psychiatric disorder, to include alcoholism.  After examining the Veteran and reviewing the electronic claims folder, including the Veteran's medical history, the examiner should state an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current acquired psychiatric condition that began in, or is causally or etiologically related to, his military service.

If a psychiatric disorder is diagnosed and is found to be related to service, is it at least as likely as not that the Veteran's alcohol abuse is due to or caused by the psychiatric disorder.

If not, is it at least as likely as not that the psychiatric disorder is aggravated (i.e., worsened) beyond the natural progress by the psychiatric disorder.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the alcohol abuse prior to the aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the psychiatric disability.

3. Schedule the Veteran for a VA medical examination to determine the nature and etiology of any right hip disability.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination, and the examiner is asked to note that a review took place.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a right hip disability is causally or etiologically related to military service.
The examiner's attention is directed to the Veteran's reports of injury in service, to include falling out of trees while performing his duties as a lineman.

4. The Board requests, for all opinions expressed by the examiners, a clear rationale and a discussion of the facts and medical principles involved.  The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. Readjudicate the Veteran's claims for service connection for an acquired psychiatric disorder and for a right hip disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




